Citation Nr: 1002442	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-22 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel
INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1969.  He is in receipt of the Combat Infantryman's 
Badge, which denotes participation in combat.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which reopened previously denied 
claims for service connection for bilateral hearing loss and 
tinnitus, but denied them on the merits.  

The Veteran presented testimony at a personal hearing before 
the undersigned Veterans Law Judge in June 2008.  A 
transcript of the hearing is of record.  

In a November 2008 decision, the Board reopened the 
previously denied claims for service connection for bilateral 
hearing loss and tinnitus but remanded them for additional 
development and to address due process concerns.  

The Veteran submitted additional evidence after the September 
2009 supplemental statement of the case (SSOC) was issued.  
None of this evidence, which consists of the Veteran's own 
statements and copies of VA and service treatment and service 
personnel records, was accompanied by a waiver of 
consideration by the agency of original jurisdiction (AOJ).  
Review of the evidence submitted reveals that the medical 
evidence is duplicative of evidence already of record and 
that the statements in support of claim are redundant.   
Based on the foregoing, the Board finds that the evidence 
submitted is cumulative of that of record and already 
considered by the RO.  For this reason, the evidence need not 
be remanded to the AOJ.  See 38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss pre-existed service 
and did not increase in severity during active service.  

2.  Left ear hearing loss is not etiologically related to 
active service.  

3.  Tinnitus is not etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2009).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009).

For certain chronic disorders, such as hearing loss and other 
organic diseases of the nervous system, service connection 
may be granted on a presumptive basis if the disease is 
manifested to a compensable degree within one year following 
service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or 
greater; or the auditory thresholds for at least three of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

In those cases where the evidence shows that the Veteran 
engaged in combat with the enemy, VA will accept satisfactory 
lay or other evidence of service incurrence if it is 
consistent with the circumstances, conditions or hardship of 
such service, notwithstanding the fact that there is no 
official record of such in-service incurrence; to that end, 
any reasonable doubt shall be resolved in favor of the 
Veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2009).  In Dalton v. Nicholson, 21 Vet. App. 23, 37 
(2007), the United States Court of Appeals for Veterans 
Claims (Court) found that while § 1154(b) relaxes the 
evidentiary burden for a combat Veteran with respect to 
evidence of an in-service occurrence of an injury, it does 
not create a statutory presumption that the combat Veteran's 
disease or injury is automatically service-connected.  
Rather, there must still be competent evidence of an 
etiological relationship between an in-service injury and a 
current disability.

A lay witness is competent to testify as to the occurrence of 
an in-service injury or incident where such issue is factual 
in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
In some cases, lay evidence will also be competent and 
credible on the issues of diagnosis and etiology.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); see also Robinson v. Shinseki, 2009 WL 524737 (Fed. 
Cir. March 03, 2009) (non-precedential).  Specifically, lay 
evidence may be competent and sufficient to establish a 
diagnosis where (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 2009 WL 2914339 (Fed. Cir. Sept. 14, 
2009).  A layperson is competent to identify a medical 
condition where the condition may be diagnosed by its unique 
and readily identifiable features.  Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  Additionally, where symptoms are 
capable of lay observation, a lay witness is competent to 
testify to a lack of symptoms prior to service, continuity of 
symptoms after in-service injury or disease, and receipt of 
medical treatment for such symptoms.  Layno v. Brown, 6 Vet. 
App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 
370, 374 (2002).

The Veteran contends that he has bilateral hearing loss and 
tinnitus as a result of service, specifically exposure to 
noise exposure and being in close proximity to explosions 
that left his ears ringing.  See e.g., statement in support 
of claim dated August 2006.  He also contends that hearing 
loss was aggravated as a result of an intense explosion while 
in combat.  See October 2008 VA Form 21-4138.  Exposure to 
acoustic trauma in service has been conceded due to the 
Veteran's receipt of a combat citation.  See December 2006 
rating decision.  For the reasons to be discussed below, 
hearing loss in the Veteran's right ear pre-existed service.  
Therefore, the questions to be resolved in this case are 
whether the right ear hearing loss was aggravated by active 
service and whether left ear hearing loss and tinnitus are 
etiologically related to active service.  

VA regulations provide that every Veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment.  38 C.F.R. § 3.304(b) (2009).  The presumption of 
soundness attaches only where there has been an induction 
examination that did not detect or note the disability that 
the Veteran later complains about.  See Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  The regulations expressly provide 
that the term "noted" signifies "[o]nly such conditions as 
are recorded in examination reports."  38 C.F.R. § 3.304(b) 
(2009).  A "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. at (b)(1).

The VA Office of the General Counsel has determined that VA 
must meet two prongs in rebutting the presumption of 
soundness.  First, VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder.  
Secondly, VA must show by clear and unmistakable evidence 
that the pre-existing disease or disorder was not aggravated 
during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board must follow the precedent opinions of the General 
Counsel.  38 U.S.C.A. § 7104(c) (West 2002).  

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized 
the effect of 38 U.S.C.A. § 1111 on claims for service-
connected disability:

When no pre-existing condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both pre-existing and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the "pre-existing condition.  38 U.S.C. 
§ 1153 (West 2002).  If this burden is met, then 
the veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under 
38 U.S.C.A. § 1111, the veteran's claim is one for 
service connection.  This means that no deduction 
for the degree of disability existing at the time 
of entrance will be made if a rating is awarded.  
See 38 C.F.R. § 3.322 (2005).

On the other hand, if a pre-existing disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case 38 U.S.C.A. § 1153 applies and the burden 
falls on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 
38 U.S.C.A. § 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153 (West 2002); see also 38 C.F.R. § 
3.306 (2005); Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

If the Veteran has a condition that pre-existed military 
service, the issue becomes whether the disease or injury was 
aggravated during service.  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2009); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  The law further 
provides that the burden of showing a pre-existing disease or 
disorder was not aggravated during service is an onerous one 
that lies with the government.  See, e.g., Cotant v. 
Principi, 17 Vet. App. 117, 131 (2003); Kinnaman v. Principi, 
4 Vet. App. 20, 27 (1993).  

The Board finds that the presumption of soundness does not 
attach in this case regarding the Veteran's right ear.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b)(1) 
(2009).  This is so because at the time of a pre-induction 
examination, the Veteran's right ear exhibited hearing loss 
that met VA standards under 38 C.F.R. § 3.385.  More 
specifically, audiometric evaluation at that time revealed 
pure tone thresholds of 5, 5, 0, 5 and 40 decibels in the 
right ear at 500, 1000, 2000, 3000, and 4000 Hz, 
respectively.  See August 1967 report of medical examination.  
As such, the Board finds that right ear hearing loss was a 
pre-existing condition.  

As the presumption of soundness does not apply, the evidence 
must establish that aggravation of the Veteran's right ear 
hearing loss occurred during service.  As stated above, 38 
U.S.C.A. § 1153 contains a presumption of aggravation when it 
is shown that a pre-existing disorder underwent an increase 
in disability during service.  

Here, the record does not demonstrate that the Veteran's pre-
existing right ear hearing loss underwent an increase in 
severity during service.  The service treatment records are 
devoid of reference to complaint of, or treatment for, right 
ear problems, to include hearing loss, despite the conceded 
exposure to acoustic trauma that occurred following the pre-
induction examination.  In addition, at the time of the 
Veteran's discharge from service, audiometric evaluation of 
his right ear did not exhibit hearing loss that met VA 
standards, and the Veteran denied ear, nose or throat 
trouble, running ears, and hearing loss at that time.  There 
were no complaints or abnormal findings related to the 
Veteran's right ear at the time of his separation.  See 
August 1969 reports of medical history and examination.  

In addition, the post-service medical evidence does not 
support a finding that the Veteran's right ear hearing loss 
was aggravated during service.  The earliest audiogram of 
record that shows the Veteran exhibited right ear hearing 
loss meeting VA standards is dated March 2001, more than 30 
years after his discharge from service.  While there are 
several records dated prior to this audiogram that contain a 
diagnosis of bilateral, and therefore, right ear, hearing 
loss, there are no associated audiograms to confirm that the 
diagnosed hearing loss met VA standards prior to March 2001.  

In sum, even though it is conceded that the Veteran was 
exposed to acoustic trauma during service, there is no 
indication in the medical evidence of an increase in the 
underlying severity of the pre-existing right ear hearing 
loss.  While the Board acknowledges the Veteran's lay 
assertions that his hearing loss was aggravated during 
service and that he has had continued problems since his 
discharge, he has not met the burden of establishing 
aggravation of the preexisting right ear hearing loss.  See 
Wagner, 370 F. 3d. at 1096.  Again, the separation 
examination in 1969 showed an improvement in the hearing in 
his right ear.

Based on the evidence as a whole, the Board finds that the 
Veteran's right ear hearing loss was not aggravated during 
service.  And even if the Board was to find that right ear 
hearing loss did not exist prior to service, as discussed in 
more detail below the preponderance of the evidence is 
against a finding that it had its onset during service or is 
related to the Veteran's in-service noise exposure.  
Accordingly, service connection for right ear hearing loss is 
not warranted and the claim must be denied.  

Service connection is also not warranted for either left ear 
hearing loss or tinnitus.  At this juncture, the Board 
acknowledges the statements in support of claim regarding in-
service acoustic trauma, as well as copies of service 
personnel records and articles detailing the Vietnam War that 
were submitted to corroborate these assertions.  The Board 
also acknowledges the hand-written map submitted by the 
Veteran depicting where he was during a rocket attack.  As 
noted above, however, in-service acoustic trauma has already 
been conceded in this case.  

The only question remaining to be resolved in relation to the 
claims for left ear hearing loss and tinnitus is whether 
either condition is etiologically related to active service.  
In that regard, there are only three records that contain 
opinions on etiology, despite the fact that the Veteran has 
received substantial treatment for both conditions at the VA 
outpatient clinic in Daytona Beach.   

The Veteran underwent a VA compensation and pension (C&P) 
examination in December 2006, at which time his claims folder 
and medical records were reviewed.  In pertinent part, the 
examiner reported that enlistment audio in August 1967 showed 
normal hearing except for a mild hearing loss at 6000 Hz in 
the left ear.  The separation audio in August 1969 showed 
normal hearing across the frequency range.  The examiner also 
reported that a September 2005 VA audiogram showed a gently 
sloping, mild to severe sensorineural hearing loss (SNHL) in 
the left ear.  The Veteran's chief complaint was bilateral 
hearing loss since service.  He reported difficulty 
understanding speech, especially without lip reading, even 
while wearing hearing aids.  The Veteran also indicated that 
the hearing aids irritated his ears.  The Veteran reported 
the in-service acoustic trauma that has been conceded and 
reported that he began to notice hearing loss a few months 
later.  He worked near heavy equipment in his occupation at 
one time, but did not actually use the equipment.  The 
Veteran denied recreational noise exposure.  The Veteran also 
reported constant, bilateral ringing/tinnitus since service.  

Following audiometric examination, which showed the Veteran 
exhibited hearing loss in his left ear that met the 
requirements of 38 C.F.R. § 3.385, the Veteran was diagnosed 
with left sensorineural, moderately severe to severe, gently 
sloping hearing loss.  The examiner reported that it is less 
likely as not (less than 50/50 probability) that the 
Veteran's current hearing loss and tinnitus were caused by or 
the result of, military noise exposure.  In support of this 
determination, the examiner reported that although the 
Veteran did report a significant incident of noise trauma 
during service, his separation examination showed hearing was 
completely within normal limits.  Therefore, the hearing loss 
is more likely a post-service occurrence.  In addition, the 
configuration of his hearing loss is not typical of a noise-
induced loss.  Without evidence of hearing loss at 
separation, the examiner could not state that the tinnitus is 
a result of noise exposure.  

The Veteran underwent another VA C&P audio examination in 
March 2009, at which time his claims folder and medical 
records were reviewed.  The examiner again pointed out the 
in-service audiological findings and the September 2005 
audiogram, and also reported that a March 2001 VA audio 
record showed a mild to severe SNHL in the left ear and that 
the last VA examination in December 2006 showed a moderately 
severe to severe SNHL in the left ear.  The Veteran's chief 
complaint was bilateral hearing loss since 1968 while in 
service.  He reported wearing hearing aids for about eight 
years but only indicated that he wore them in the left ear.  
The Veteran asserted that he had to read lips to understand.  

The Veteran reported that he served in Vietnam for one year 
and that his bunker was hit by a rocket in 1968.  He asserted 
that he noticed hearing loss shortly after returning to the 
United States from Vietnam.  The Veteran also reported being 
in the infantry where he was exposed to weapons being fired.  
He denied the use of ear protection.  Occupationally, the 
Veteran reported working as a construction flagman, but 
indicated he was not usually very close to the heavy 
equipment and, therefore, did not usually wear ear 
protection.  The Veteran denied recreational noise exposure.  
He also reported bilateral tinnitus; he indicated that his 
right ear began ringing when a rocket hit the bunker he was 
in and reported that his left ear began ringing some time 
afterward.  Following audiological evaluation, which again 
confirmed hearing loss in the left ear per VA standards, the 
Veteran was diagnosed with left sensorineural hearing loss 
that was moderately severe to severe for the 500 to 4000 Hz 
range.  

The examiner reported that the Veteran's hearing loss and 
tinnitus are less likely as not (less than 50/50 probability) 
caused by or a result of military noise exposure.  In support 
of this opinion, the examiner reported that there was no 
objective evidence that the Veteran had hearing loss at 
separation from service.  He stated that hearing loss due to 
noise exposure typically begins in the high frequencies, and 
may gradually spread to the lower frequencies, but it is 
typically sloping in configuration.  The configuration of the 
current audio, as well as audios dating back to 2001, is 
gently sloping in the left ear.  There is no objective 
evidence that the hearing loss began in the high frequencies, 
or that it had its onset during service.  Tinnitus due to 
noise exposure is typically accompanied by high frequency 
hearing loss, and there is no objective evidence of high 
frequency hearing loss during service, nor is there evidence 
of complaints of tinnitus during service.  

The only medical opinions of record reveal that the Veteran's 
hearing loss is not etiologically related to active service.  
The Board acknowledges that the same VA examiner conducted 
both examinations, and further notes that it found the 
December 2006 opinion may not have conceded exposure to 
noise.  In light of the more detailed rationale provided in 
March 2009, which clearly indicates that noise exposure was 
conceded and expounds on the opinion provided in December 
2006, the Board finds that both opinions are of high 
probative value.  See Prejean v. West, 13 Vet. App. 444, 448-
9 (2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).  The Board 
notes the diagnosis of hearing loss provided by Dr. R.A. 
Beck, which was based on the Veteran's reported history of 
noise exposure.  Dr. Beck does not affirmatively establish 
that the Veteran's hearing loss is the result of this 
exposure.  

The Board does find the Veteran's report of problems with his 
hearing acuity since service to be credible, and further 
finds that he is competent to report such symptoms.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In light of the 
foregoing, however, and in light of the fact that the 
opinions provided by the VA examiner are against the claim 
and stand uncontradicted in the record, service connection 
for left ear hearing loss is not warranted and the claim must 
be denied.  

Service connection is also not warranted for tinnitus.  The 
Board again finds that the Veteran's reported problems with 
tinnitus since service are credible and that he is competent 
to report such symptoms.  See Layno, 6 Vet. App. at 470 
(1994).  The opinions rendered after the VA C&P examinations 
in December 2006 and March 2009, however, do not relate 
tinnitus to in-service acoustic trauma.  More specifically, 
the December 2006 VA examiner could not state that tinnitus 
was a result of noise exposure without evidence of hearing 
loss at separation.  In March 2009, the VA examiner reported 
that tinnitus due to noise exposure is typically accompanied 
by high frequency hearing loss and there was no objective 
evidence of high frequency hearing loss during service or 
objective evidence the current hearing loss began in the high 
frequencies.  In the absence of evidence establishing an 
etiological relationship between tinnitus and service, 
service connection is not warranted and the claim must be 
denied.  

In sum, the Veteran is competent to report a continuity of 
symptomatology of hearing loss and tinnitus since service.  
However, this is outweighed by the medical opinions provided 
in 2006 and 2009.

In addition to the medical opinions that report tinnitus is 
not a direct result of service, a private treatment record 
relates the Veteran's tinnitus to severe bilateral SNHL.  See 
record from Dr. R.A. Beck.  As service connection for 
bilateral hearing loss has been denied, service connection 
for tinnitus on a secondary basis is also not warranted.  See 
38 C.F.R. § 3.310.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a 
service-connection claim, including:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

Prior to the issuance of the December 2006 rating decision 
that is the subject of this appeal, the Veteran was advised 
of the evidence needed to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  See September 2006 letter.  This letter also 
provided notice of the appropriate disability rating and 
effective date of any grant of service connection, as 
required by Dingess/Hartman.  Accordingly, the duty to notify 
has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  This duty has also been met 
as the Veteran service and available VA treatment records 
have been obtained.  The Board acknowledges that the Veteran 
reported VA treatment records document hearing loss and 
tinnitus for over 30 years, but that the earliest record 
obtained from VA is dated September 1997.  There is no 
indication that the VA outpatient clinic in Daytona Beach did 
not send everything it had, and this VA facility clearly 
indicated that it had been requested records dating back to 
October 1969.  In addition to the service and VA treatment 
records, records associated with the Veteran's claim for 
Social Security Administration benefits were obtained and he 
was also afforded appropriate VA examinations in connection 
with his claims.  The record does not suggest the existence 
of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the Veteran.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


